The Appellate Tax Board (board) did not abuse its discretion in denying the motion of Northwest Associates, the taxpayer, to expunge the taxpayer’s withdrawal of its appeal to the board or in denying the taxpayer’s motion to reconsider the denial of the original motion. On January 6, 1978, the taxpayer filed a petition under the formal procedure seeking an abatement of the local real estate tax for the 1978 fiscal year on certain property. On June 9, 1978, the taxpayer withdrew the appeal. More than three years later, on June 26, 1981, the taxpayer filed its motion to expunge the withdrawal of the appeal. A hearing was held on the motion, involving only argument of counsel. The motion was denied on September 1, 1981. The taxpayer claimed an appeal on September 16,1981. On October 22,1981, after notice of the assembly of the record on appeal, the *1007taxpayer filed its motion to reconsider, accompanied by an affidavit. That motion was denied on November 18, 1981, and the taxpayer claimed an appeal from the denial of that motion.
Nathan T. Wolk for the taxpayer.
John M. Lynch for Board of Assessors of Burlington.
The record fails to show any basis on which we could conclude that the board abused its discretion in denying the motion to expunge the withdrawal of the appeal. No evidence was presented in support of the motion. There is no stenographic record of the hearing. No explanation was shown for the delay of more than three years in filing the motion to expunge the withdrawal of the appeal.
The motion to reconsider the denial of the motion to expunge the withdrawal was wholly within the discretion of the board. The board was not obliged to credit the affidavit filed in support of the motion to reconsider. No evidence was offered. We have no transcript of the proceeding at which the motion to reconsider was heard.

Decision of the Appellate Tax Board affirmed.